Appeal by the defendants from a judgment entered in Rensselaer county upon a verdict of a jury in favor of the plaintiff at a Trial Term of the Supreme Court and from an order denying motion for a new trial. Plaintiff, a passenger on the defendants’ street ear, claimed that it suddenly slid backward down hill, throwing her to the floor. Defendants’ witnesses claimed that she was injured, if at all, as she alighted from the street car and stepped upon the pavement. Defendants claim the verdict is against the weight of evidence, urge a reversal because of prejudicial remarks and conduct of plaintiff and her attorney, and because of errors in rulings upon evidence and in erroneous statements of the law in the charge of the court to which, however, no exception was taken. Judgment and order affirmed, with costs. Hill, P. J., Rhodes and Crapser, JJ., concur; McNamee and Bliss, JJ., dissent.